TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 8, 2014



                                      NO. 03-13-00351-CR


                                Julious Lamar Clay, Appellant

                                                v.

                                  The State of Texas, Appellee




    APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TOM GREEN COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
               AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ briefs, the Court holds that there was no reversible error in the trial

court’s judgment. Therefore, the Court affirms the trial court’s judgment of conviction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.